Citation Nr: 0632450	
Decision Date: 10/18/06    Archive Date: 10/25/06

DOCKET NO.  03-25 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for left hemiparesis with amyotrophia.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

[The issue of whether there was clear and unmistakable error 
in a December 2, 1970 decision of the Board of Veterans' 
Appeals, which denied entitlement to service connection for 
left hemiparesis with amyotrophia, is the subject of a 
separate decision.]


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Waco, Texas (RO).

A motion to advance this case on the Board's docket was 
received and granted by the Board in May 2004, for good 
cause.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) 
(2006).

A June 2004 Board decision found that new and material 
evidence had not been submitted to reopen the veteran's claim 
for entitlement to service connection for left hemiparesis 
with amyotrophia.  The veteran appealed the denial to the 
United States Court of Appeals for Veterans Claims (Court).  
Consequent to a May 2006 Order granting a May 2006 Joint 
Motion for Remand (Joint Motion), the veteran's appeal has 
been remanded to the Board.

A letter was sent to the veteran and his attorney on July 24, 
2006, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the veteran's attorney in August 2006, 
enclosing a statement for the Board's consideration, and 
noting that the veteran had no additional information to 
submit.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

On March 31, 2006, the Court issued a decision in the appeal 
of Kent v. Nicholson, 20 Vet. App. 1 (2006), which held that 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
information necessary to reopen the claim includes both a 
statement as to what evidence was lacking at the time of the 
last final decision, such that adjudication resulted in a 
denial, and a statement as to what information would allow 
the claim to be successfully reopened.  Additionally, the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As such, proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date, must be provided.  

In the present appeal, the May 2006 Joint Motion found that 
the veteran had not been sufficiently notified of what 
constituted material evidence sufficient to reopen his claim.  
Specifically, the Joint Motion found that while the veteran 
was informed that he needed to submit evidence to show that 
his condition was incurred in service, he was never notified 
that in order to prevail in his claim, he also needed to 
submit evidence that his disability did not preexist service.  

To that end, the Joint Motion also found that VA had erred 
when it failed to discuss the applicability of the November 
2002 "buddy statement," submitted by the veteran's 
childhood friend, to the presumption of soundness upon entry 
into service.  

Accordingly, the case is remanded for the following actions:

1.  As directed by the May 2006 Joint 
Remand, the RO must review the last 
final rating decision on the issue on 
appeal.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  Then, the RO must, as 
part of the notice letter discussed 
above, provide the veteran with a 
statement which sets forth the 
element(s) of service connection for 
which the evidence was found 
insufficient in the last final decision, 
describes what evidence would allow him 
to reopen his claim for entitlement to 
service connection for left hemiparesis 
with amyotrophia, and describes what 
evidence would be necessary to 
substantiate the element(s) required to 
establish service connection if the 
claim were to be reopened.  This must 
specifically include notification that 
the veteran must show that his 
disability did not preexist service, and 
that it was incurred in service.  
Finally, as part of the notice letter 
discussed above, the RO must also 
provide the veteran with corrective 
notice, under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date for 
the claim on appeal.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

2.  If, subsequent to receipt of the 
letter discussed above, the veteran 
identifies additional evidence pertinent 
to his claim, the RO should attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records, the RO is unable 
to secure them, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The veteran must then be given an 
opportunity to respond.

3.  Once the above actions have been 
completed, the RO must readjudicate the 
veteran's claim to reopen the issue of 
entitlement to service connection for 
left hemiparesis with amyotrophia, under 
the provisions of 38 C.F.R. § 3.156(a) 
(2006), taking into consideration any 
newly acquired evidence.  If the benefit 
remains denied, an additional 
supplemental statement of the case must 
be provided to the veteran.  After the 
veteran has had an adequate opportunity 
to respond, the appeal must be returned 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE BOARD NOTES THAT THE APPEAL IS ADVANCED ON THE DOCKET.  
This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

